Citation Nr: 1608216	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-29 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether referral for extraschedular consideration of pseudofolliculitis barbae with hyperpigmentation ("PFB") is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1986 to April 1989.  

The Board denied the appeal in April 2015.  The Veteran appealed to the Veterans Claims Court.  In November 2015, the Court Clerk granted a Joint Motion for Partial Remand (JMR) and vacated the portion of the Board's decision not referring the issue for an extraschedular evaluation.  As such, this matter is once again before the Board in order to comply with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Pursuant to the JMR, the case is referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet App 111 (2008).  The Board emphasizes that it presently expresses no opinion as to the merits of assignment of an extraschedular evaluation, as the initial decision is vested solely with the officials assigned under 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for PFB.

2.  After sending the notice listed above and allowing an appropriate time for response, and contemplating any other development deemed necessary, refer the claim for extraschedular consideration to VA Under Secretary for Benefits or the Director of the Compensation Service pursuant to the provisions of 38 C.F.R. § 3.321(b).  

3.  After completing the above, and any other development as may be indicated, the claim for extraschedular must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and representative must be issued a supplemental statement of the case.  An appropriate period of time must be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

